DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5, 7-8, 12, 14-15, 19 are pending.  Claims 2-4, 6, 9-11, 13, 16-18, 20 have been cancelled.  Claims 1, 7, 8, 15 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 7, 8, 15 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 12, 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable overDrako et al. (US Pub. 20180089916 A1) and further in view of Obaidi (US Pub. 20180309792 A1).

Regarding claim 1 (currently amended, Drako discloses a computer-implemented method comprising:
verifying, by one or more processors, an identity of a user in specified time intervals based on a first device associated with the user, wherein the specified time intervals are time intervals based on activities of the user using the first device, wherein verifying the identity of the user is based on a historical usage pattern of the first device by the user (para. 50-51 the mobile device is equipped with a GPS receiver that builds a history of "typical approach behaviors" measured over a defined time interval prior to the attempted presentation of the digital credential(s). The history defined by the approach behaviors include such factors as velocity of arrival (e.g., walking, automobile); direction of approach (south, north, etc.); locations visited prior to approach; etc. These behaviors are analyzed with the same mathematical techniques described above; matching real-time gait analysis to stored gait analysis is a triggering condition for transmission of a digital credential stored in the memory of the mobile device.) including text habit (para. 30- Continuity from an anchor point is measured by observing movements during transit, such as GPS way points, by analysis and validation of transactions, by monitoring outgoing text messages or passphrases, or verifying traits such as gait analysis, heart rate, EKG rhythm, or transit time) wherein verifying the identity of the user is based on biometric information collected from the user. (para. 29-Continuity of authentication and authorization is initiated by one or more anchor measurements to prove possession of the device by the original bearer. An anchor measurement is a strong authentication by a trusted party. An anchor measurement need not be repeated as long as AIM observations are being recorded and/or observed throughout the authentication and authorization continuum. A biometric verification by a trusted party is an example of an anchor measurement.); 
sending, by one or more processors, a validation token to a cloud-based system (para. 67- selecting at least one collected analytic identity measure (AIM), and transforming each collected AIM by a timestamp and a digital certificate of the mobile device and bearer, whereby each configured access credential is distinct from every previously transmitted configured access credential; para. 74- a mobile device to perform pre-authentication for a physical access control system, comprising: receiving analytic identity measures observed by sensors on the mobile device; matching analytic identity measures with expected values produced by a model representing a training history; and upon matching currently received AIMs with stored expected AIMs, emitting an access control credential; para. 94- transmitting biometric information of the user to the physical access control server.);
registering, by one or more processors, the first device associated with the user with the cloud-based system. (para. 118- receiving, at an Access Control System, an attribute of an anchor AIM transmitted from a mobile device, authenticating the anchor AIM with an authority, and initiating a low impedance access app on the mobile device when authentication passes 1110)
updating, by one or more processors, a record associated with the user in the cloud-based system, wherein the record includes the historical usage pattern of how the user uses the first device (para. 67-70; para. 118- transforming a core credential by other selected stored AIMs when the destination AIM is validated 1150; transmitting to the Access Control System, by the mobile device, a transformed credential tailored to the destination, only when a destination AIM passes validation 1170)
in response to an attempt to access a secure area, transmitting, by one or more processors, the validation token to a second device (para. 118- transforming a core credential by other selected stored AIMs when the destination AIM is validated 1150; transmitting to the Access Control System, by the mobile device, a transformed credential tailored to the destination, only when a destination AIM passes validation 1170); and 
receiving, by one or more processors, a permission from the second device to access to the secure area subject to verification of the validation token when the validation token matches the updated record associated with the user.(para. 33- A digital credential can be used to encrypt the private data in AIMs, or to generate a cryptographic hash of AIMs that can be matched against a previously stored hash value. Historic observations of AIMs can be used to create a model of encounters over time; para. 118- transmitting to the Access Control System, by the mobile device, a transformed credential tailored to the destination, only when a destination AIM passes validation 1170; and, receiving, at an Access Control System, a transformed core credential from mobile device, evaluating the credential by a policy, and when said policy resolves to "admittance" actuating a lock release apparatus 1190)
Drako does not specifically teach that the biometric information to include odor and scent.  However, this concept is notoriously well known and used in the art as evidenced by Obaidi (see para. 11, 32) and therefore, one skilled in the art would have found it obvious to utilize it in Drako as a simple alternative to achieve a desirable effect.  

Regarding claim 5 (previously presented), Drako discloses in the method of claim 1, wherein the usage pattern is selected from the group consisting of: typing rhythm, typing pressure, keyboard dynamics, text habit, walk gait, and global positioning system commute path. (para. 50-51 the mobile device is equipped with a GPS receiver that builds a history of "typical approach behaviors" measured over a defined time interval prior to the attempted presentation of the digital credential(s). The history defined by the approach behaviors include such factors as velocity of arrival (e.g., walking, automobile); direction of approach (south, north, etc.); locations visited prior to approach; etc. These behaviors are analyzed with the same mathematical techniques described above; matching real-time gait analysis to stored gait analysis is a triggering condition for transmission of a digital credential stored in the memory of the mobile device.)

Regarding claim 7, Drako discloses in the method of claim 1, wherein the biometric information is selected from the group consisting of: fingerprint, signature dynamics, palm veins, face recognition, DNA, palm print, hand geometry, hand topography, iris recognition, retina, odor and scent. (para. 64)

Regarding claims 8, 12,14, they merely recite a computer program that when executed, performs the functional steps of method claims 1 5, 7, and thus, rejected for the same rationale. 

Regarding claims 15, 19, they are rejected as applied to claims 1 5, 7 because a corresponding system would have been necessitated to carry forth the method steps of claim 1 5, 7.  The applied prior art also discloses the corresponding architecture.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                          

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433